The appellee brought suit on a note on which he claimed there was a balance due, and the court trying the case without a jury rendered a judgment in his favor.
The appellant claimed payment of the note sued on by the execution and delivery to the appellee of nine promissory notes executed by one J.E. Blackwood of the total amount of the balance claimed by appellee, which notes he claims were accepted by appellee as satisfaction in full of the note sued on. In answer to this the appellee admitted the execution and delivery of the said J.E. Blackwood's notes, but insisted that these notes were delivered and accepted as collateral security to the note sued on. There was evidence tending to sustain the contention of both the appellant and appellee and this case, to our minds, presents the soundness of the long line of authorities in this state, declaring that, where the court trying the case without a jury, and is favored with an opportunity of seeing and hearing the witnesses, the judgment rendered will not be disturbed, unless it is plainly contrary to the great weight of the evidence. Williams v. Midgley (Ala. Sup.) 92 So. 454;1 Hackett v. Cash, 196 Ala. 403, 72 So. 52; Finney v. Studebaker, 196 Ala. 422, 72 So. 54.
We cannot declare that the finding in this case was contrary to the great weight of the evidence. The judgment appealed from is therefore affirmed.
Affirmed.
1 207 Ala. 269.